Citation Nr: 0410350	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  92-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable staged rating, for the 
period beginning March 1, 1992, for the service-connected 
malignant lymphoma.  

2.  Entitlement to an initial staged rating in excess of 60 
percent, for the period of October 7, 1996 to July 26, 2001, for 
the service-connected restrictive-obstructive lung disease 
associated with malignant lymphoma.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to January 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 RO decision, which granted 
service connection and a noncompensable evaluation for malignant 
lymphoma, effective from May 1990.  The veteran appealed for a 
higher rating.  

In a June 1991 decision, the RO determined that there was clear 
and unmistakable error in the November 1990 rating decision and 
assigned a 100 percent rating, effective May 1990 through February 
1992, and a noncompensable rating, effective March 1, 1992, for 
the malignant lymphoma.  The veteran continued his appeal for a 
higher rating from March 1, 1992.  

In a December 1991 decision, the RO denied service connection for 
lung disease, determining that it was not due to or the proximate 
result of his service-connected malignant lymphoma.  

In November 1992, the veteran testified at a hearing at the RO 
before a Veterans Law Judge.  

In April 1994, the Board remanded the increased rating appeal to 
the RO for additional evidentiary development.  In February 1998, 
the Board remanded the case to the RO in order to afford the 
veteran another hearing, because the judge who conducted the prior 
hearing had left the Board.  

In July 1998, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  

In a March 1999 decision, the Board denied the veteran's claim of 
entitlement to a compensable rating for malignant lymphoma.  In 
that decision, the Board acknowledged the veteran's claim of an 
etiological link between his pulmonary disease and his lymphoma or 
chemotherapy therefor; however, the Board found that VA medical 
evidence showed no specific pulmonary pathology attributable to 
lymphoma or its treatment.  As such, the Board did not consider 
manifestations of disability which had not been service connected 
in rating the malignant lymphoma.  The veteran appealed the March 
1999 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2000 Order, the Court granted a Joint Motion for Remand 
of the parties (the VA Secretary and the veteran), vacated the 
Board's March 1999 decision, and remanded the case back to the 
Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion.  

In December 2000, the Board in turn remanded the case to the RO 
for additional evidentiary development, including a VA examination 
to ascertain whether the veteran had an increase in a respiratory 
disability due to his service-connected malignant lymphoma to 
include treatment therefor.  The Board indicated that the 
respiratory issue was inextricably intertwined with the claim for 
a compensable rating for malignant lymphoma.   

In a September 2001 decision, the RO granted service connection 
for restrictive-obstructive lung disease associated with malignant 
lymphoma, and assigned a separate 60 percent rating effective from 
March 1, 1992.  The veteran through his representative appealed 
for a higher rating, specifically claiming that he was entitled to 
a rating in excess of 60 percent for the period from October 7, 
1996 to the present.  In particular, the veteran's representative 
argued that the veteran met the criteria for a 100 percent rating 
under the revised regulations pertaining to rating pulmonary 
disabilities, which were effective October 7, 1996.  Thus, in this 
appeal the Board will consider the veteran's claim for a higher 
rating for lung disease for the period beginning October 7, 1996.

In a July 2003 decision, the RO granted a 100 percent rating for 
restrictive-obstructive lung disease, effective July 27, 2001.  
The veteran thereafter timely perfected his appeal for a rating in 
excess of 60 percent, to include 100 percent, for the period of 
October 7, 1996 to July 26, 2001.  

Thereafter, the case was returned to the Board for appellate 
consideration.  The appeal is before the undersigned Veterans Law 
Judge who has been designated to make the final disposition of 
this proceeding for VA.

It is noted that the issues of entitlement to an initial 
compensable staged rating for malignant lymphoma, for the period 
beginning March 1, 1992, and a rating in excess of 60 percent for 
restrictive-obstructive lung disease associated with malignant 
lymphoma, for the period of October 7, 1996 to June 3, 1999, are 
the subject of a Remand, which follows the decision hereinbelow.  
As to those issues, this appeal is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action is 
required on his part.


FINDING OF FACT

Effective June 4, 1999, the veteran's service-connected 
restrictive-obstructive lung disease associated with malignant 
lymphoma is shown to be manifested by an FEV-1 of 39 percent 
predicted on post-bronchodilatation pulmonary function testing.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular rating 
for the service-connected restrictive-obstructive lung disease 
associated with malignant lymphoma, for the period of June 4, 1999 
to July 26, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Codes 
6603, 6604, and 6845 (effective on October 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), redefined the 
obligations of VA with respect to its duties to notify and assist 
a claimant in the development of a claim.  VA regulations that 
implement the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Notwithstanding the fact that the RO has not furnished the veteran 
with adequate notification of the redefined obligations of the VA 
as contained in the VCAA, to the extent of the favorable action 
taken hereinbelow, this due process deficiency is harmless.  
Further, it is noted that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA was not 
applicable where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  To the extent 
and in view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim for a higher rating for restrictive-
obstructive lung disease associated with malignant lymphoma, for 
the period of June 4, 1999 to July 26, 2001.  

II.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For the period prior to July 27, 2001, the veteran's service-
connected restrictive-obstructive lung disease associated with 
malignant lymphoma is currently rated as 60 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Codes 6899-6829. 

The regulations pertaining to rating the veteran's lung disease 
were revised on October 7, 1996.  Initially the RO, in a September 
2001 rating decision that granted service connection and a 60 
percent rating for lung disease, evaluated the disability by 
analogy (38 C.F.R. § 4.20) to unspecified pneumoconiosis under 38 
C.F.R. § 4.97, Diagnostic Code 6802 (effective prior to October 7, 
1996).  Under this code, a 60 percent rating is warranted when the 
condition is severe, with extensive fibrosis and severe dyspnea on 
slight exertion with corresponding ventilatory deficit confirmed 
by pulmonary function tests with marked impairment of health.  A 
100 percent rating is warranted when the condition is pronounced, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a markedly 
severe degree of ventilatory deficit; with dyspnea at rest and 
other evidence of severe impairment of bodily vigor producing 
total incapacity.

Thereafter the RO, in the July 2003 rating decision that granted a 
100 percent rating for lung disease effective July 27, 2001, 
evaluated the disability by analogy to drug-induced pulmonary 
pneumonitis and fibrosis (interstitial lung disease) under 38 
C.F.R. § 4.97, Diagnostic Code 6829, which was added to VA's 
Schedule for Rating Disabilities on October 7, 1996.  The revised 
Code 6829 primarily rates the pulmonary condition based on 
pulmonary function study test results including Forced Vital 
Capacity (FVC), or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), or maximum 
exercise capacity.  A 60 percent rating requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating requires FVC less than 50 percent predicted, or; DLCO (SB) 
less than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  

However, and acknowledging the contentions of the veteran's 
representative, the Board finds that other applicable criteria 
include that provided in Diagnostic Code 6603 for pulmonary 
emphysema, Diagnostic Code 6604 for chronic obstructive pulmonary 
disease (COPD), and Diagnostic Code 6845 for chronic pleural 
effusion or fibrosis (restrictive lung disease), all effective on 
October 7, 1996.  In that regard, it is noted that a VA chest X-
ray in July 1994 showed fibrotic changes in both lungs; the 
interpretation of the results of VA pulmonary function testing in 
June 1996 was that of severe obstructive disease but that a 
restrictive defect could not be excluded; on a VA evaluation in 
June 1996, the doctor's assessments included COPD, questionable 
emphysematous type; in a July 1996 report, a VA doctor indicated 
that the veteran had a progressive restrictive pulmonary process; 
in an October 1996 report, another VA doctor stated that the 
veteran clearly had obstructive pulmonary disease but that the 
presence and extent of intercurrent restrictive disease was 
unclear; private medical records dated in 1999-2000 from Gregory 
Hazle, M.D., show diagnoses of COPD/emphysema and, as seen on a 
chest X-ray, fibrotic changes and bolus emphysematous changes; and 
on a July 2001 VA examination report, the examiner concluded that 
the veteran might be developing emphysema and worsening of his 
respiratory condition.    

Diagnostic Codes 6603, 6604, and 6845 primarily rate the pulmonary 
condition based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath method (DLCO (SB)), or maximum exercise 
capacity.  A 60 percent evaluation requires FEV-1 of 40 to 55 
percent predicted, or; FEV-I/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 
percent evaluation requires FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Codes 6603, 6604, 6845 
(effective on October 7, 1996).

The veteran is entitled to the version of the law - either the old 
or the revised - most favorable to him, although the new criteria 
are only applicable to the period of time after their effective 
date on October 7, 1996.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.

After consideration of all evidence of record and the applicable 
criteria, the Board finds that, since June 4, 1999, the service-
connected restrictive-obstructive lung disease associated with 
malignant lymphoma warrants the assignment of a 100 percent 
schedular rating.  

Of record is a private medical report from St. Mary's Health 
Services showing that on June 4, 1999, the veteran underwent 
pulmonary function testing.  Results were obtained both before 
bronchodilatation and after bronchodilatation.  The post-
bronchodilatation results are the operative values for VA 
purposes.  See 61 FR 46723 (Sept. 5, 1996).  The post-
bronchodilator results of the June 4, 1999 testing indicated the 
following:  an FVC of 75 percent predicted, an FEV-1of 39 percent 
predicted, an FEV-1/FVC of 42 percent, and a DLCO (SB) of 80 
percent predicted.  These results demonstrate that the veteran's 
pulmonary functioning meets one of the criteria - FEV-1 less than 
40 percent of predicted value - for a 100 percent rating under 
Codes 6603, 6604, and 6845, effective on October 7, 1996.  

Accordingly, the Board concludes that the service-connected 
restrictive-obstructive lung disease associated with malignant 
lymphoma warrants the assignment of a 100 percent schedular 
evaluation beginning on June 4, 1999.  As to the period prior to 
June 4, 1999, the Board intimates no opinion as to the ultimate 
disposition of the claim for a rating in excess of 60 percent, to 
include 100 percent.  That issue will be addressed in the Remand 
portion of this document hereinbelow.  



ORDER

An increased rating to 100 percent for the service-connected 
restrictive-obstructive lung disease associated with malignant 
lymphoma, for the period of June 4, 1999 to July 26, 2001, is 
granted, subject to the regulations controlling disbursement of VA 
monetary funds.  


REMAND

Notwithstanding the decision hereinabove, the Board now addresses 
the following issues remaining on appeal:  (1) entitlement to an 
initial staged rating in excess of 60 percent for restrictive-
obstructive lung disease associated with malignant lymphoma, for 
the period of October 7, 1996 to June 3, 1999, and (2) entitlement 
to an initial compensable staged rating for malignant lymphoma, 
for the period beginning March 1, 1992.  The Board notes that 
these two issues are distinct, with separate ratings having been 
assigned to each disability.  

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations of 
VA with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate his claims.  As part of the notice, VA is to 
specifically inform the claimant and his representative of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board notes that the issues on appeal arise from a notice of 
disagreement as to the initial grants of service connection for 
the disabilities at issue, and as such, represent "downstream" 
issues as referenced in VAOPGCPREC 08-2003.  If, in response to 
notice of its decision on a claim for which VA has already given 
the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires 
VA to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not require 
VA to provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  
However, with regard to the instant case, the Board finds that 
adequate § 5103(a) notice was not provided as to the original 
service connection claims.  As such, the issues on appeal do not 
fall within the exception for the applicability of 38 U.S.C.A. § 
5103(a).

After a preliminary review of the record on appeal, the Board 
finds that, despite a notice letter issued to the veteran in 
February 2004, the RO has not adequately apprised him of the 
redefined obligations of the VA, as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him and 
what the VA has done and will do to assist him in substantiating 
his claims of entitlement to an initial staged rating in excess of 
60 percent for restrictive-obstructive lung disease associated 
with malignant lymphoma, for the period of October 7, 1996 to June 
3, 1999, and an initial compensable staged rating for malignant 
lymphoma, for the period beginning March 1, 1992.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed.  This includes advising the 
veteran as to what specific evidence and information, if any, he 
is responsible for providing to VA; what evidence VA will obtain 
on his behalf; to submit any relevant evidence in his possession; 
and assisting the veteran by obtaining identified evidence to 
substantiate his claims of entitlement to an initial staged rating 
in excess of 60 percent for restrictive-obstructive lung disease 
associated with malignant lymphoma, for the period of October 7, 
1996 to June 3, 1999, and entitlement to an initial compensable 
staged rating for malignant lymphoma, for the period beginning 
March 1, 1992.

2.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claims of entitlement to an initial staged rating in 
excess of 60 percent for restrictive-obstructive lung disease 
associated with malignant lymphoma, for the period of October 7, 
1996 to June 3, 1999, and entitlement to an initial compensable 
staged rating for malignant lymphoma, for the period beginning 
March 1, 1992.  If any decision remains adverse to the veteran, 
the RO should provide him and his representative with a 
supplemental statement of the case and the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



